         Case 1:17-cv-00088-LY Document 180 Filed 01/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 CHARLES GRIGSON, LISA HOING, and §
 DAVID KELLY, Individually and on behalf §
 of all putative class members,          §
                                         §
         Plaintiffs,                     §
                                         §
 v.                                      § Civil Action No. 1:17-cv-00088-LY
                                         §
 FARMERS GROUP, INC.,                    §
 a Nevada corporation,                   §
                                         §
         Defendant.                      §
                                         §

                       DEFENDANT’S NOTICE OF COMPLIANCE

       Defendant Farmers Group, Inc. hereby notifies the Court that it complied with the

notification requirements of the Class Action Fairness Act, 28 U.S.C. §1715, by serving notice of

the proposed class action settlement in the above-captioned matter to the appropriate state and

federal officials on December 20, 2019.

 Dated: January 30, 2020                      Respectfully submitted,

                                              /s/ Scott Incerto

                                              NORTON ROSE FULBRIGHT US LLP

                                                   M. Scott Incerto
                                                   Texas Bar No. 10388950
                                                   scott.incerto@nortonrosefulbright.com
                                                   Adam Schramek
                                                   Texas bar No. 24033045
                                                   adam.schramek@nortonrosefulbright.com
                                                   James Hughes
                                                   Texas Bar No. 24074453
                                                   james.hughes@nortonrosefulbright.com




                                               1
            Case 1:17-cv-00088-LY Document 180 Filed 01/30/20 Page 2 of 2




                                                   98 San Jacinto Boulevard, Suite 1100
                                                   Austin, Texas 78701
                                                   Telephone: (512) 474-5201
                                                   Facsimile: (512) 536-4598

                                                        Peter H. Mason (admitted pro hac)
                                                        California Bar No. 10388950
                                                        peter.mason@nortonrosefulbright.com
                                                        Cristina Longoria
                                                        Texas Bar No. 24070165
                                                        cristina.longoria@nortonrosefulbright.com

                                                   555 South Flower Street, Forty-First Floor
                                                   Los Angeles, California 90071
                                                   Telephone: (213) 892-9200
                                                   Facsimile: (213 892-9494


                                                   ATTORNEYS FOR DEFENDANT
                                                   FARMERS GROUP, INC.




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 30, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

                                                 /s/ Scott Incerto
                                                 Scott Incerto




                                                    2
